Citation Nr: 0910536	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  96-44 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1966 
to December 1968 and from September 1970 to September 1976.  
He subsequently served on active duty as a member of the 
National Guard from August 1983 to November 1994.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over the case 
was subsequently transferred to the VARO in Montgomery, 
Alabama, and that office forwarded the appeal to the Board.  

The Board remanded the claim in October 1997 and July 1999 
for a Travel Board hearing.  A Travel Board hearing was held 
before the undersigned Veterans Law Judge in October 1999.  A 
copy of the transcript of that hearing is of record.  The 
Board again remanded the claim in February 2000 and September 
2004 for additional development.  

In May 2006 the Board denied the Veteran's claim for 
entitlement to service connection for a cardiac disorder.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In a January 2008 Order, the 
Court granted the VA General Counsel's and Appellant's Joint 
Motion For Remand.  The Board's decision was vacated and the 
Veteran's claim was remanded to the Board.  The Order called 
for the claim to be remanded for various reasons, to include 
consideration of service treatment records (STRs) not 
previously considered.  Moreover, additional medical evidence 
was necessary before making a determination as to etiology of 
the Veteran's cardiac condition.  


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the heart-related symptoms the Veteran 
experienced in service were acute and transitory and resolved 
without continuing residual disability.  An acquired cardiac 
disorder did not arise within a year after service separation 
or for many years thereafter, and any current cardiac 
disorder is not related to his inservice heart-related 
symptoms or otherwise related to service.


CONCLUSION OF LAW

A chronic acquired cardiac disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA letter was issued to the 
Veteran in November 2004.  This letter notified him of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for him to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the November 2004 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 38 
C.F.R. § 3.159(b) (2008).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the Veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 20.1102 
(harmless error) (2008).

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c) (2008).  In this case, the Veteran's STRs are on 
file, as are postservice medical records, statements and 
testimony from the claimant, and medical opinions regarding 
the issue on appeal.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c) (West 2002 7& Supp. 2008); 38 
C.F.R. § 3.159(c)(1)-(3) (2008).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue of entitlement to service connection for a cardiac 
disorder.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as a 
cardiovascular disorder to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309  (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Historical Background

The Veteran contends that he developed a cardiac disorder in 
service or as a result of his service.  STRs from his first 
two periods of active service in the Army appear to be 
negative for any cardiac treatment or diagnosis.  

STRs from the Veteran's last period of active duty, in the 
National Guard, show that on April 9, 1991, he complained of 
a one week history of irregular heart rate and palpitation.  
Physical examination revealed the heart to have a regular 
rhythm and rate without murmur, rubs or gallops; although, 
his pulse was reportedly 58 and irregular.  The impression 
given by the physician's assistant was paroxysmal 
arrhythmia.  An electrocardiogram (EKG) performed that same 
day was reportedly normal.   

Private medical records contained in the Veteran's STRs show 
that on April 29, 1991, he reported to the emergency room 
complaining of chest pain.  He stated that over the course of 
the last month or so he had been experiencing chest 
palpitations which had been associated with a tightness in 
his chest.  He had such an episode the day of admission but 
by the time he came to the emergency room he was pain free.  
The impression on admission was chest pain, r/o anginal 
episodes.  An EKG was interpreted as showing: normal sinus 
rhythm, ST segments and T waves appeared to be normal, and 
rhythm strip showed normal sinus rhythm.  A stress test 
reportedly showed minimal changes.  A stress Thallium test 
was ordered.  
        
A cardiac consultation was performed on April 29 and April 
30, 1991.  At the consultation, the Veteran reported that two 
months prior while walking in the yard he felt he had 3 
normal heart beats followed by one skipped beat.  This 
continued for approximately 15 minutes.  He had a similar 
episode the next day.  According to the Veteran an EKG was 
done at that time which showed occasional premature atrial 
contractions (PACs).  On physical examination, the consulting 
physician could not exclude a mid-systolic click.  A cardiac 
stress test was performed; the impression from that test was: 
negative exercise tolerance test, fair exercise capacity, 
absence of dysrhythmias, mild ST-T abnormalities probably 
secondary to physiologic variation since in the immediate 
post exercise recovery period the electrocardiogram reverted 
to normal.  The impression given by the consulting physician 
was chest pain of possible non-ischemic variety; R/O 
esophageal spasm; and R/O other pathology.  Of note, in the 
history section of the consultation report it states that an 
EKG showed changes compatible with ischemia and 
cardiovascular consult was requested.  
        
A 2D echo was also performed by the consulting physician on 
April 29.  The study was reported as abnormal.  Aortic root 
diameter, aortic valve opening, left atria size, mitral valve 
motion, left ventricular systolic and diastolic dimensions, 
and wall thickness were all normal.  There was generalized 
hypokinesis, anterior wall was hypokinetic, and ejection 
fraction was only 41 percent.  Rule out cardiomyopathy was 
also noted on the report.

Assessments of "arrhythmia ? unstable angina" and "r/o 
CAD" were respectively made on April 29 and April 30 
treatment notes made by the physician's assistant who 
assessed paroxysmal arrhythmia on April 9, 1991.  The former 
report states that the Veteran was scheduled for Holter 
monitoring on May 2, 1991.  Consultation sheets also show 
Holter monitoring was requested and apparently scheduled.  
The provisional diagnosis on one consultation sheet was 
arrhythmia.  There are no Holter monitoring reports in the 
Veteran's STRs.  In a November 2002 letter the Veteran states 
that he was on temporary duty during the time he was 
scheduled for Holter monitoring and did not keep that 
appointment.

A myocardial perfusion stress (TOMO) test was performed on 
May 21, 1991, and the impression given was "reversible 
abnormality, postero-basal region, suggesting stress-induced 
ischemia."  

An abbreviated medical record from May 28, 1991, notes the 
Veteran's atypical chest pain syndrome and a finding of 
reversible ischemia on stress Thallium studies.  Regarding 
palpitations, the report states that there was no EKG 
documentation of dysrhythmia except reference to PACs, and a 
lack of associated symptoms was reportedly suggestive of 
benign ectopy.  The plan was to consider Holter monitoring 
pending catheterization.  An elective arteriography was then 
performed on May 29, 1991.  The diagnoses given were (1) no 
evidence of arteriosclerotic heart disease, (2) non-cardiac 
chest pain, and (3) false positive thallium exercise 
tolerance test.  A May 29, 1991, EKG was also reportedly 
normal.  A May 30, 1991, physician's discharge note lists 
"non-cardiac chest tightness" as a principal diagnosis; 
normal findings on cardiac catheterization were also noted.  
In a November 2002 letter, the Veteran states that he went on 
temporary duty after his catheterization and never went back 
to follow-up on any heart problems prior to his retirement.   

Also of note during service, medical examination reports from 
April 1983 and May 1985 show normal clinical evaluations of 
the heart with no cardiac defects noted; in addition, March 
1987, January 1989, and March 1992 examination reports show 
similar findings and also show normal EKGs.  In a report of 
medical history completed by the Veteran in March 1992, he 
reported having experienced pain or pressure in his chest and 
palpitation or pounding heart.

The Veteran's May 1994 retirement examination shows a normal 
clinical evaluation of the heart (thrust, size, rhythm, 
sounds).  No cardiac defects were noted.  In a report of 
medical history completed in connection with that 
examination, the Veteran reported having experienced pain or 
pressure in his chest and palpitation or pounding heart.  It 
was explained that he went to the hospital with chest pain 
and irregular heart beat in 1991.  An April 1994 EKG showed 
sinus bradycardia but was otherwise reportedly normal.  Chest 
X-rays performed in April 1994 reportedly showed no evidence 
of cardiopulmonary disease.   

The Veteran filed a claim for VA benefits, including for 
heart palpitations, prior to his retirement on November 20, 
1994.  A March 1995 EKG reportedly showed palpitations and 
March 1995 Holter monitoring reportedly showed rare PVC 
(premature ventricular contraction), occasional SVE (with 3 
runs SVT (superventricular)) and symptoms of fluttering.  
(The Board notes that VA does consider supraventricular 
arrhythmias as a disability.)  The Veteran was afforded a VA 
general medical evaluation in April 1995.  The medical 
history portion of the report states that the Veteran 
complained of heart palpitations with negative work-up so 
far.  Physical examination revealed his heart to have a 
normal sinus rhythm without murmur.  

An EKG performed in December 1995 reportedly showed PAC with 
NSR (normal sinus rhythm).  An echocardiogram performed that 
same month was reportedly of poor quality but showed 
ventricular function was normal; numerous PACs on EKG were 
noted in this report.  A January 1996 treatment report notes 
the Veteran's December 1995 EKG and states that his records 
from the VA hospital were reviewed and no evidence of 
abnormal PVCs was found, although no EKG or stress test was 
of record.  It was noted that the medical professional 
thought the Veteran's chest tightness was reflux esophagitis 
and esophageal spasm.   

A May 1998 EKG report reflects occasional premature 
supraventricular complexes and nonspecific ST and T wave 
abnormality.  A July 1998 VA Arrhythmia Clinic note shows an 
impression of NSVT (Asympt.) and symptomatic PACs.  The 
Veteran was started on a low dose of Atenolol at that time.  
An EKG from that same day reportedly showed normal sinus 
rhythm with occasional premature supraventricular complexes 
and an otherwise normal EKG.  A May 2000 note from the VA 
Arrhythmia Clinic notes a history of SVT and shows an 
impression of PAF (paroxysmal atrial fibrillation), most 
likely focal.  Other treatment notes from this clinic also 
show an impression of PAF.   

The Veteran was afforded a VA examination in October 2001.  
The medical history section of the corresponding report 
states that he was first diagnosed with paroxysmal atrial 
fibrillation in 1992, which was documented by a monitor at 
that time at the Edgewood Arsenal.  No such report could be 
found by the Board in the Veteran's claims file and there is 
some suggestion that this may be an inaccurate history as the 
Veteran stated he did not report for any inservice cardiac 
follow up after his May 1991 cardiac catheterization.  The 
section this history is listed in does specifically note that 
the section is for "subjective complaints", so it is 
possible that this history was relayed by the Veteran 
inaccurately or was misinterpreted (this examination was some 
10 years after the Veteran's inservice treatment).  The 
Veteran also reported episodes of "paroxysmal atrial 
fibrillation" where he became weak and felt nauseated.  He 
stated that he might go for months without any episodes and 
then he might have them several times a day.  They lasted 
minutes to hours.  The Veteran was followed in the Arrhythmia 
Clinic at the VA because of the infrequency of the attacks 
and because no intervention had been proposed other than 
medical treatment.  Echoes had reportedly been normal.  On 
physical examination, his heart rate was regular at 80 beats 
per minute and his cardiac examination was negative.  The 
examiner noted a review of the Veteran's claims file and 
entered a diagnosis of "paroxysmal atrial fibrillation which 
is so called loaned, that is there is no structural heart 
disease."  

Apparently, after another review of some of the Veteran's 
medical records in July 2002, the VA examiner who examined 
the Veteran in October 2001 stated that the Veteran's history 
suggested that he has paroxysmal atrial fibrillation, but 
that had not been documented.  The examiner opined that if 
the Veteran did have paroxysmal atrial fibrillation it would 
be classified as lone atrial fibrillation; that is he had no 
structural heart disease. 

A March 14, 2003, admission note shows that the Veteran was 
admitted to a University hospital with a diagnosis of what 
appears to read "drug refractory PAF, symptomatic."  A 
repair of a left atrial perforation and maze procedure using 
cardiopulmonary bypass, mild hypothermia and cold 
cardioplegia was then performed.  

A medical opinion was completed by a VHA physician in April 
2004.  The physician was a D.O. and a Fellow of the American 
College of Cardiology.  The physician reviewed the Veteran's 
medical records in detail and stated that the only arrhythmic 
activity identified in the cumulative records was occasional 
benign ventricular ectopic activity, and some isolated 
supraventricular premature complexes with rare episodes of 
non-sustained (short duration) supraventricular tachycardia.  
He stated that he could find no documentation of any 
sustained paroxysmal tachyarrhythmias or atrial fibrillations 
in any form.  He also did not find any evidence of organic 
cardiovascular pathology.  The March 2003 University hospital 
records were not available at the time of this VHA review. 

Also of record is a June 2004 letter written by the Director 
of the VAMC Birmingham Cardiac EP Lab to the Board.  In this 
letter, the physician states that he has been enrolled in the 
care of the Veteran and that he had atrial fibrillation.  He 
states that the Veteran has a long history of palpitation and 
documentation of his atrial fibrillation and that he failed 
multiple antiarrhythmics and had pulmonary vein isolation 
done in March 2003.  The Veteran continued to have occasional 
palpitation and episodes of flutter (on a recent event 
monitor) after ablation.  The physician also writes that: 

From the recent information on natural history of atrial 
fibrillation it is quite possible that his episodes of 
palpitations were indeed firing from the pulmonary 
veins, which we now know to be the tickers of atrial 
fibrillations.  His pulmonary vein firings could've been 
the cause of his palpitations over the years in the 
past.  

Knowing the natural history of atrial fibrillation it is 
possible he has frequent firing from these pulmonary 
veins as far as fifteen (15) years back.  He is not 
currently documented with having atrial fibrillation, 
but there are numerous episodes of atrial flutter 
documented on his event monitor [as] far back as 
December 2003.

Another VA medical opinion was obtained in December 2005.  
The physician reviewed the Veteran's claims file, including 
the previous cardiologist report from 2002.  She stated that 
based on her review, the Veteran had episodes of palpitations 
while he was in the military; however, up to his discharge he 
had had no documented arrhythmias.  Subsequently, after 
discharge from the military, he had episodes which were felt 
to be paroxysmal atrial fibrillation.  Eventually a maze 
procedure was done.  It appears that it is the physician's 
opinion that the Veteran had clinical manifestations of 
paroxysmal atrial fibrillation at the time of his maze 
procedure.  Also, he did have palpitations while in service; 
however, all of the inservice evaluations showed no 
abnormalities of significance and specifically no atrial 
fibrillation.  The physician stated that the information at 
hand would indicate that the disorder did not appear to have 
manifest while in the military, but only was documented well 
after the Veteran left the military.  Therefore, it was her 
opinion that the Veteran's current heart problems are not 
related to complaints of chest pain that he had while in the 
service.  She explained that his chest pain complaints were 
evaluated with the cardiac catheterization, which showed no 
evidence of coronary artery disease.  His echocardiograms 
while in service also showed normal cardiac function.    

Numerous other reports of EKGs, Holter monitoring, and 
echocardiograms are also of record.  The Veteran continues 
to report palpitations and flutter.  

        In September 2008, the Board referred the case to a VA 
medical expert for an opinion regarding etiology of any 
currently demonstrated cardiac disorder(s).  The examiner was 
requested to review the entire record, including the 
Veteran's STRs from all three periods of service and the 
April 1995 VA general medical evaluation, the October 2001 VA 
examination report, the July 2002 VA opinion, the April 2004 
VHA opinion, the June 2004 letter from the Director of the 
VAMC Birmingham Cardiac EP Lab, and the December 2005 VA 
medical opinion, with particular emphasis on the results of 
all cardiac testing dated between 1991 and 1995 and address 
the following:

(1)  Is a heart disorder shown during 
service, including any type of chronic 
arrhythmia?  Please include a discussion 
of all inservice heart-related complaints 
and findings, particularly any abnormal 
EKG findings, as well as the findings of 
generalized hypokinesis and an ejection 
fraction of 41 percent on 2D echo dated in 
April 1991, and the results of the cardiac 
catheterization and stress Thallium study. 

(2)  Were the inservice impressions given 
by the physician's assistant: (a) 
paroxysmal arrhythmia on April 9, 1991; 
and, (b) "arrhythmia ? unstable angina" 
on April 29, 1991 correct diagnoses?    

(3)  What heart disorder(s) are shown 
after November 30, 1994?  Please provide 
an opinion, with degree of medical 
probability expressed, as to the 
approximate date of onset of any 
disorder(s) shown.  Also, please 
specifically address if any 
supraventricular arrhythmias, including 
paroxysmal atrial fibrillation and lone 
atrial fibrillation, are shown after 
November 30, 1994.

(4)  If any cardiac pathology pre-dated 
service, an opinion as to whether such 
cardiac pathology was aggravated 
(permanently made worse) by service should 
be rendered with degree of medical 
probability expressed.

(5)  Is it as likely than not that (e.g. - 
a 50 percent or greater probability) that 
any heart disorder(s) shown after November 
30, 1994 had their onset during or are 
otherwise the result of the Veteran's 
active military service or were related to 
the inservice findings?

(6)  Is any cardiovascular-renal disease 
shown within a year after November 30, 
1994?  If so, please identify what disease 
and the manifestations shown at that time.    

In a December 2008 response, the VA medical expert provided 
the following report.  

The patient was seen in the emergency 
room at Walter Reed Army Hospital in 
April and May, 1991, complaining of 
skipped heart beats.  He was treated for 
the hyperventilation syndrome.  He had an 
echocardiogram which was said to show 
generalized hypokinesis and anterior wall 
hypokinesis with an ejection fraction of 
41%.  He underwent treadmill exercise 
test and went 9 minutes and had some J-
point ST depression.  His maximum heart 
rate was 160 beats/min  He had thallium 
imaging simultaneous with that which was 
said to show a posterior - lateral wall 
defect.  There was no gating so therefore 
an ejection fraction was not available.  
The only complaint he had was 
palpitations.  No rhythm abnormalities 
were recorded.  He was fully active.  
These palpitations were said to occur at 
rest and exercise.  He also describes 
some chest tightness. On May the 28th, 
1991, he underwent let heart 
catheterization with coronary angiography 
to follow up on the above abnormal test.  
He had normal coronary arteriogram and a 
normal left heart catheterization.  There 
were multiple electrocardiograms which 
showed no abnormality and in particular 
no arrhythmias.  He was cleared for a 
full-fledged Army fitness performance at 
that time.  There was one premature 
atrial contraction recorded on one of his 
electrocardiograms.  

On May 23rd, 1994, he underwent 
separation physical and was said [sic] he 
complained of infrequent palpitations.  
This was stated to probably benign PVCs 
and that was based strictly on his 
history as no PVCs were documented on any 
electrocardiograms or rhythm strips.  
Cigarettes were never documented as being 
used by the patient.  He had also been 
seen in the emergency department at 
Edgewood Arsenal during this period of 
time complaining of palpitations but 
there was documentation of rhythm 
disturbances.  It should be noted the 
patient also had a GI workup and he was 
found to have cholelithiasis.  An 
electrocardiogram on 3/6/92 had showed 
one premature atrial contraction.

On 12/13/04 a mental health clinic visit 
noted that he had had a radio frequency 
ablation for atrial fibrillation.  
Apparently that was reported by the 
patient but I find no evidence that at 
that time he had had that procedure.  

On September 1, 2006, notes from the 
Birmingham VA indicate the patient had 
had such a procedure in 2002.  They had 
attempted a radiofrequency ablation for 
atrial fibrillation based on a history of 
paroxysmal atrial fibrillation.  I can 
find no documentation of atrial 
fibrillation in his record at that time 
or at any time.  There had been a 
perforation of the atrium at the time of 
the ablation attempt resulting in an 
emergency thoracotomy and then he went on 
cardiopulmonary bypass and had a Maze 
procedure for surgical interruption of 
atrial fibrillation since 2002.  However 
I see no documentation in the record of 
atrial fibrillation on 
electrocardiograms, monitors, or strips.  
There is some confusion as to the actual 
date of this ablation as the true 
operative report and ablation report is 
not present.  It is said to have occurred 
in 2002 and in March 2003 and the notes 
referring to these are as late as 2006.  

A Holter monitor on April 24, 2003, as 
well as one on December 13, 2002, showed 
normal sinus rhythm throughout without 
any atrial fibrillation with only an 
occasional premature ventricular 
contraction and premature atrial 
contractions.  An examination on October 
25, 2006, said the patient had bouts of 
short-lived flutter as far as his history 
was concerned.  His examination showed 
regular rate and rhythm.  He refused 
Coumadin anticoagulation as he did many 
times during the course of his problem.  
He was explained to carefully that he 
could have a stroke if he was having 
atrial fibrillation but in spite of that 
he declined anticoagulation  He also 
refused repeatedly 24 hour and 30 day 
monitoring to try to document whether he 
had atrial fibrillation or not.  Most of 
his exam showed no cardiac complaints 
except a feeling of flutter occasionally.  

A note on June 12, 2006 states he 
complained of flutter and will undergo a 
Holter monitor but he did not.  A noted 
on June 2, 2006 at the Birmingham VA said 
he was started on Atenolol, a beta 
blocker, an the basis of his symptoms 
without any documentation of arrhythmias  
It was recommended that he have an 
electrophysiological invasive study to 
see if another attempt at ablation should 
be done but he refused.  

Previous cardiologist [sic] have reviewed 
this record and found no documentation of 
atrial fibrillation.

Answers to specific questions:

	(1) the only evidence of anything 
cardiac during his service time that I 
can find is one premature atrial 
contraction on electrocardiogram.  I 
would not call this an abnormality as 
many people in the normal population have 
these and when they are rare and not 
associated with structural heart disease 
they are considered normal findings.  
This is also true of occasional premature 
ventricular contraction which he was 
found to have n subsequent monitoring.  
The ejection fraction of 41% is abnormal 
but this was probably incorrect as 
subsequent test showed normal left 
ventricular function.

        The stress thallium findings 
described as abnormal were followed by 
the ultimate gold standard test with 
invasive coronary angiography which was 
normal and therefore the thallium 
findings must be discounted.  They would 
be overruled via the normal invasive 
coronary angiogram. 

	(2) the clinical diagnosis of 
paroxysmal arrhythmia given on April 19, 
1991 was the impression after the history 
and physical examination without any 
objective documentation that such has 
occurred.  Therefore I think this must be 
discounted as a proven diagnosis.  The 
diagnoses of unstable angina was 
disproven by the normal coronary 
arteriograms.  

	(3) I find no evidence of paroxysmal 
atrial fibrillation and lone atrial 
fibrillation occurred any time and in 
particular after November 30, 1994.  I 
find no evidence of any heart disorder 
after November 30, 1994 except a lone 
premature atrial or ventricular 
contraction.  

	(4) I see no evidence of any cardiac 
pathology present which predated his 
service time.  

	(5) It is not likely that any heart 
disorder shown after November 3, 1994, 
had their onset during or are otherwise 
resulted from the veterans [sic] active 
military service or related to the in-
service findings.  In fact I find nothing 
to indicate any heart disorder other than 
the occasional premature atrial and 
ventricular beat on monitors  I would not 
classify these as disease processes or 
abnormalities that would be considered 
cardiac disease.  His complaints of 
palpitations could have represented a 
subjective feeling of the premature beats 
but I think they also represented a great 
deal of anxiety related to his sensation 
of cardiac activity and this does not 
represent disease.  It seems unlikely if 
he had atrial fibrillation that it would 
never be found on electrocardiogram or 
monitor in view of his enormous number of 
complaints of palpitations.  It is also 
unusual for a patient with atrial 
fibrillation to defuse anticoagulants 
with warfarin because of the high 
incident of thromboembolism usually 
resulting in a stroke and the known 
effectiveness of warfarin anticoagulation 
in reducing this danger.  It would seem 
unusual also to refuse monitoring efforts 
to try to discover if he had atrial 
fibrillation or not.  

	(6) There is no cardiovascular-renal 
abnormalities disease shown other than 
the occasional premature beat which has 
been previously described.  I would not 
classify this as disease.  

Summary: I find no evidence that this 
patient had atrial fibrillation or any 
other major cardiac arrhythmia or any 
underlying cardiac disease.  He had 
extensive evaluations even to the point 
of invasive cardiac catheterization and 
angiography as well as had a thoracotomy 
with a visual inspection of his heart 
following the perforation and no anatomic 
disease process noted.  I cannot explain 
the indication for the atrial 
fibrillation ablation other than a 
history of paroxysmal atrial fibrillation 
which is what was recorded in the chart 
as the reason for the procedure.  I can 
find no documentation on premature atrial 
and premature ventricular beats noted on 
monitors and electrocardiograms 
represents chronic heart disease.  They 
are normal findings when they are this 
rare and not associated with organic 
pathology.  

Analysis

Clearly, this claim of entitlement to service connection for 
a cardiac disorder involves a complex fact situation and 
medical questions.  It is evident that there are multiple 
notation in the Veteran's STRs as to heart-related complaints 
and/or problems.  However, there is a question as to whether 
his inservice problems actually represented a chronic heart 
disorder.  Based on the competent evidence of record, it is 
concluded that no chronic acquired cardiac disorder is of 
service origin.  Moreover, no such cardiac disorder is 
currently demonstrated.  

In explanation, the Board notes that numerous medical 
opinions are of record (all dated prior to 2008).  Even in 
totality, however, it was recently determined that these 
opinions are not adequate to address whether any current 
cardiovascular conditions are of service origin, or if actual 
cardiac disorder currently is present.  Thus, additional 
opinion was requested from the Veterans Health Administration 
(VHA) by a medical expert.  A December 2008 report was added 
to the record.  

The Board finds that all medical opinions of record dated 
prior to the obtainment of the December 2008 VA medical 
expert's opinion are insufficient to render a decision as to 
the medical matters at hand.  This is true in that the June 
2004 VA medical opinion which found that it was "quite 
possible" that the Veteran's episodes of palpitations were 
firing from the pulmonary vein, which "could've" been the 
cause of the past palpitations is speculative, at best.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology 
equivalent to "may or may not" is an insufficient basis for 
an award of service connection).  Moreover, the additional VA 
opinions of record are insufficient in that adequate reasons 
and bases are not given to explain why the Veteran's 
inservice heart-related complaints were acute and transitory 
and resolved without residual disability.  Specifically, 
inadequate reasons and bases are provided to explain why 
paroxysmal arrhythmias (first noted during service) are not 
representative of a cardiac disorder, particularly when this 
condition is one that VA recognizes as a disability for which 
service connection may be granted and a disability rating may 
be granted.  Finally, these opinions are inadequate in that 
they do not make it clear as to whether the Veteran currently 
has a cardiac disorder.  

Each of these questions was answered by the VA medical expert 
in the December 2008 opinion of record.  It was specifically 
pointed out that no cardiac condition was noted during 
service except for PACs.  And, he did not find that this was 
an abnormality as such was common.  He added that when PACs 
were not associated with structural heart disease, they were 
considered normal findings.  He added that this was also true 
of occasional PVCs which the Veteran was found to have on 
subsequent monitoring.  Moreover, an abnormal ejection 
fracture was subsequently shown to be normal.  The medical 
expert added that the clinical diagnosis of paroxysmal 
arrhythmia given in April 1991 was the impression after 
history and physical exam but without any objective 
documentation.  The diagnosis of unstable angina was 
disproved by the normal coronary arteriogams.  The expert 
also noted that there was no evidence of paroxysmal atrial 
fibrillation and lone atrial fibrillation after November 
1994.  

The medical expert also opined that there was no evidence 
that the Veteran had any cardiac disorder that predated 
military service.  It was his opinion that it was not likely 
that any heart disorder shown after November 1994 had its 
onset during service or otherwise resulted from the Veteran's 
active service, or that such was related to the inservice 
findings.  In fact, he found nothing to indicate any current 
heart disorder, other than the occasional premature atrial 
and ventricular beat on monitors, and, as already noted, he 
does not consider such to be an abnormality.  In explanation, 
and as summarized above, these irregular beats were common 
and when not associated with structural heart disease, they 
are considered normal findings.  Thus, in summary, the 
medical expert provided an opinion that ruled out atrial 
fibrillation or any other major cardiac arrhythmia or any 
underlying cardiac disease.  As pointed out, the Veteran had 
extensive evaluations even to the point of invasive cardiac 
catheterization and angiography which showed no heart 
disease.  

The Board finds that the 2008 specialist's report, with the 
opinion as summarized above, is the evidence most probative 
to the etiology of the Veteran's alleged cardiac condition.  
The opinion is based on a review of the Veteran's complete 
medical records, to include all other opinions of record, as 
well as the inservice STRs.  Thus, it takes into account the 
medical evidence in favor and against the Veteran's claim, 
and makes references to specific physical findings set forth 
throughout the medical record.  This latter fact is 
particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.

Based on the competent evidence of record, it is concluded 
that no chronic acquired cardiac disorder is of service 
origin.  Moreover, no such cardiac disorder is currently 
demonstrated.  Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  As 
there is no competent medical evidence of current cardiac 
disability, the claim must be denied.

The Veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. 
December 17, 2001).


ORDER

Entitlement to service connection or a cardiac disorder is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


